Citation Nr: 1607286	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-21 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to December 1984 and from October 1990 to May 1991, including service in Saudi Arabia from November 1990 to April 1991.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for irritable bowel syndrome denied service connection for sleep apnea and chronic fatigue syndrome.  See VBMS Rating Decision - Narrative 7/23/10.  He appealed the denial of service connection for sleep apnea in a March 2011 notice of disagreement.  See VBMS Notice of Disagreement 3/21/11.  A statement of the case was issued and the Veteran perfected his appeal with regard to this issue by submitting a timely VA Form 9.  See VBMS Statement of the Case (SOC) 4/15/14; VBMS VA 9 Appeal to Board of Appeals 6/9/14.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of the hearing is associated with the claims file.  At the hearing, additional evidence was submitted, accompanied by a waiver of original RO jurisdiction.  See VBMS Due Process Waiver 8/22/14.

The Veteran recently filed a motion to advance this case on the Board's docket.  See VBMS Correspondence 1/12/16.  As it has already reached the Board in docket order and is granted below, the question of advancing on the docket is moot.


FINDING OF FACT

The competent and credible lay evidence establishes an in-service onset of sleep apnea.



CONCLUSION OF LAW

Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.

Analysis

In order to prevail on the issue of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In this case, the record shows a diagnosis on sleep apnea.  See e.g., VBMS VA Examination 6/30/10, pg. 2; VVA C&P Exam 4/8/14, pg. 1.  

The Veteran has reported an in-service onset of this condition.  At his August 2014 hearing, the Veteran testified that symptoms of this condition, specifically waking up coughing and choking, loud snoring, and fatigue, began during his service in Southwest Asia.  See VVA Hearing Transcript 9/20/14, pg. 3.  His wife also testified that the Veteran did not have these symptoms before his deployment, but did once he returned home.  See VVA Hearing Transcript 9/20/14, pg. 5.  These symptoms were later diagnosed as sleep apnea.  As such, the lay testimony of the Veteran and his wife is sufficient to establish etiology.  See Jandreau, 492 F.3d 1372, 1376-77.  Based on this evidence, service connection for sleep apnea is warranted.


ORDER

Service connection for sleep apnea is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


